Exhibit 10.39

SLM Corporation 2012 Omnibus Incentive Plan

Restricted Stock Unit Term Sheet – Signing Award

Pursuant to the terms and conditions of the SLM Corporation 2012 Omnibus
Incentive Plan (the “Plan”), the Compensation and Personnel Committee (the
“Committee”) of the SLM Corporation Board of Directors (the “Board”) hereby
grants to Raymond Quinlan (the “Grantee”) on January 21, 2014 (the “Grant Date”)
an award (the “Award”) of 53,630 shares of Restricted Stock Units (“RSUs”),
which represents the right to acquire shares of common stock of SLM Corporation
(the “Corporation”) subject to the following terms and conditions (this
“Agreement”):

 

  1. Vesting Schedule. Unless vested earlier as set forth below, 53,630 shares
will vest, and will be converted into shares of common stock, in one-third
increments on December 31, 2014, 2015 and 2016.

 

  2. Employment Termination; Death; Disability. Except as provided below, if the
Grantee voluntarily ceases to be an employee of the Corporation (or one of its
subsidiaries) for any reason or his employment is terminated by the Corporation
for Misconduct, as determined by the Corporation in its sole discretion, he
shall forfeit any portion of the Award that has not vested as of the date of
such termination of employment.

If not previously vested, the Award will continue to vest, and will be converted
into shares of common stock, on the original vesting terms and vesting dates set
forth above in the event that (i) the Grantee’s employment is terminated by the
Corporation for any reason other than for Misconduct (as defined below) or
(ii) Grantee’s termination of employment qualifies as a Non-Separation
Termination (as defined in Grantee’s offer letter dated January 15, 2014 (the
“Offer Letter”)). For the avoidance of doubt and for purposes of this Agreement,
if there are facts and circumstances demonstrably sufficient to constitute a
Termination for Good Reason under Section 2.05 of the SLM Corporation Executive
Severance Plan for Senior Officers (the “Severance Plan”), and Grantee
terminates his employment, then such termination of employment shall be
construed as a termination of Grantee’s employment by the Corporation for
reasons other than for Misconduct.

If not previously vested, the Award will vest, and will be converted into shares
of common stock, upon death or Disability (provided that such Disability
qualifies as a “disability” within the meaning of Treasury Regulation
Section 1.409A-3(i)(4)).

The Award shall be forfeited upon termination of employment due to Misconduct.
“Misconduct” means (a) embezzlement, fraud, conviction of a felony crime,
pleading guilty or nolo contendere to a felony crime or breach of fiduciary duty
or deliberate disregard of the Corporation’s Code of Business Code; (b) personal
dishonesty of Grantee materially injurious to the Corporation; (c) an
unauthorized disclosure of any proprietary information; or (d) competing with
the Corporation while employed by the Corporation or during the Restricted
Period (as defined in the Severance Plan), in contravention of the
non-competition and non-solicitation agreements substantially in the form
provided in Exhibit C to the Severance Plan upon termination of employment.



--------------------------------------------------------------------------------

Notwithstanding anything stated herein, the Plan or in the SLM Corporation
Change in Control Severance Plan for Senior Officers, this Award shall not be
subject to the terms set forth in the SLM Corporation Change in Control
Severance Plan for Senior Officers.

Upon the Separation and Distribution, this Award shall convert into restricted
stock units with respect to BankCo (as defined in the Offer Letter).

 

  3. Change in Control. Notwithstanding anything to the contrary in this
Agreement:

 

  a. In the event of a Change in Control in which the acquiring or surviving
company in the transaction does not assume or continue outstanding Awards upon
the Change in Control, then any portion of the Award that is not vested shall
become 100 percent vested; provided, however, the conversion of the accelerated
portion of the RSUs into shares of common stock (i.e., the settlement of the
Award) will nevertheless be made at the same time or times as if such RSUs had
vested in accordance with the vesting schedule set forth in Section 1 or, if
earlier, upon the termination of Grantee’s employment for reasons other than
Misconduct.

 

  b. If Grantee’s employment shall terminate within twenty-four months following
a Change in Control for any reason other than (i) by the Company for Misconduct,
as determined by the Corporation in its sole discretion, or (ii) by Grantee’s
voluntary termination of employment that is not a Termination of Employment for
Good Reason, as defined in the Change in Control Severance Plan for Senior
Officers (if applicable to the Grantee), any portion of the Award not previously
vested shall immediately become vested, and shall be converted into shares of
common stock, upon such employment termination.

 

  4. Taxes; Dividends. The Grantee of the Award shall make such arrangements as
may reasonably be required by the Corporation, including transferring a
sufficient number of shares of the Corporation’s stock, to satisfy the income
and employment tax withholding requirements that accrue upon the Award becoming
vested or, if applicable, settled in shares of the Corporation’s common stock
(by approving this Agreement, the Committee hereby approves the transfer of such
shares to the Corporation for purposes of SEC Rule 16b-3). Dividends declared on
an unvested Award will not be paid currently. Instead, amounts equal to such
dividends will be credited to an account established on behalf of the Grantee
and such amounts will be deemed to be invested in additional shares of the
Corporation’s common stock (“Dividend Equivalents”). Such Dividend Equivalents
will be subject to the same vesting schedule to which the Award is subject. Upon
vesting of any portion of the Award, the amount of Dividend Equivalents
allocable to such Award (and any fractional share amount) will also vest and
will be converted into shares of the Corporations’ common stock (provided that
any fractional share amount shall be paid in cash).

 

2



--------------------------------------------------------------------------------

  5. Section 409A. For purposes of section 409A of the Internal Revenue Code,
the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”), each payment and benefit payable under
this Agreement is hereby designated as a separate payment. The parties intend
that all RSUs provided under this Agreement and shares issuable hereunder comply
with the requirements of Section 409A so that none of the payments or benefits
will be subject to the adverse tax penalties imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. Notwithstanding anything in
the Plan or this Agreement to the contrary, if the vesting of the balance, or
some lesser portion of the balance, of the RSUs is to be accelerated in
connection with the Grantee’s termination of service, such accelerated RSUs will
not be payable by virtue of such acceleration until and unless the Grantee has a
“separation from service” within the meaning of Section Treasury Regulation
1-409A-1(h), as determined by the Corporation, in its sole discretion. Further,
and notwithstanding anything in the Plan or this Agreement to the contrary, if
(x) any of the RSUs to be provided in connection with the Grantee’s separation
from service do not qualify for any reason to be exempt from Section 409A,
(y) the Grantee is, at the time of such separation from service, a “specified
employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and (z) the
payment of such RSUs would result in the imposition of additional tax under
Section 409A if paid to the Grantee on or within the six (6) month period
following the Grantee’s separation from service, then, to the extent necessary
to avoid the imposition of such additional taxation, the payment of any such
RSUs otherwise payable to the Grantee during such six (6) month period will
accrue and will not be made until the date six (6) months and one (1) day
following the date of the Grantee’s separation from service and on such date
(or, if earlier, the date of the Grantee’s death), the Grantee will receive all
payments and benefits that would have been paid during such period in a single
lump sum.

 

  6. Clawback Provision. Notwithstanding anything to the contrary herein, if the
Board of Directors of the Corporation, or an appropriate committee thereof,
determines that any material misstatement of financial results or a performance
metric criteria has occurred as a result of the Grantee’s conduct or the Grantee
has committed a material violation of corporate policy or has committed fraud or
misconduct, then the Board or committee shall consider all factors, with
particular scrutiny when one the top 20 members of management are involved, and
the Board or such committee may in its sole discretion require reimbursement of
any compensation resulting from the vesting of RSUs and the cancellation of any
outstanding RSUs from the Grantee (whether or not such individual is currently
employed by the Corporation) during the three-year period following the date the
Board first learns of the violation, fraud or misconduct.

 

  7.

Securities Law Compliance. The Corporation may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner

 

3



--------------------------------------------------------------------------------

  of any transfer or sale by the Grantee of any shares of the Corporation’s
common stock, including without limitation (a) restrictions under an insider
trading policy and (b) restrictions that may be necessary in the absence of an
effective registration statement under the Securities Act of 1933, as amended,
covering the shares of the Corporation’s common stock. The sale of the shares
must also comply with other applicable laws and regulations governing the sale
of such shares.

 

  8. Data Privacy. As an essential term of this Award, the Grantee consents to
the collection, use and transfer, in electronic or other form, of personal data
as described herein for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan. By accepting this Award, the
Grantee acknowledges that the Corporation holds certain personal information
about the Grantee, including, but not limited to, name, home address and
telephone number, date of birth, social security number or other identification
number, salary, tax rates and amounts, nationality, job title, any shares of
stock held in the Corporation, details of all options or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding, for the purpose of implementing, administering and managing the
Plan (“Data”). Grantee acknowledges that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in jurisdictions that may have
different data privacy laws and protections, and Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee or the Corporation may elect
to deposit any shares of the Corporation’s common stock. Grantee acknowledges
that Data may be held to implement, administer and manage the Grantee’s
participation in the Plan as determined by the Corporation, and that Grantee may
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, provided however, that refusing or withdrawing Grantee’s
consent may adversely affect Grantee’s ability to participate in the Plan.

 

  9. Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to any Awards granted under the Plan by electronic
means or to request Grantee’s consent to participate in the Plan by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation, and such consent shall remain in effect
throughout Grantee’s term of service with the Corporation (or its subsidiaries)
and thereafter until withdrawn in writing by Grantee.

 

  10. Definitions. Capitalized terms not otherwise defined herein are defined in
the Plan.

 

4



--------------------------------------------------------------------------------

 

Signature

 

Date   SLM CORPORATION

 

BY:   Laurent C. Lutz   Executive Vice President, General Counsel and Secretary

 

5